United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-1169
                                      ___________

Charles A. Trobaugh,                  *
                                      *
            Appellant,                *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the Southern
Edwin F. Kelly; John A. Morrissey;    * District of Iowa.
Timothy Dille; Bridget Chambers;      *
Thomas Miller; Tom Vilsack,           *         [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                           Submitted: May 22, 2000

                                 Filed: May 30, 2000
                                     ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Federal inmate Charles Trobaugh filed a 42 U.S.C. § 1983 complaint against
various county and state officials, claiming Sixth and Fourteenth Amendment violations
based on the officials’ failure to inform him that his counsel had not filed a brief in his
state criminal appeal, and their resistance to relief Mr. Trobaugh sought upon learning
of counsel’s omission after he was discharged from his state sentence. The district
court1 dismissed the complaint under 28 U.S.C. § 1915A. Mr. Trobaugh appeals.

      Reviewing de novo, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999)
(per curiam), we conclude that dismissal was proper, because defendants had no duty
to inform Mr. Trobaugh of his counsel’s actions, and because the defendant county
attorneys and attorneys general were entitled to absolute prosecutorial immunity, see
Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993). Accordingly, we affirm. See 8th
Cir. R. 47B. We also deny Mr. Trobaugh’s pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
                                         -2-